Order entered November 6, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00904-CV

                      IN THE INTEREST OF J.R., A MINOR CHILD

                      On Appeal from the 305th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. JC-18-1023-X

                                            ORDER
       Appellant’s brief in this termination of parental rights case is overdue. Because these

types of cases must be handled expeditiously, appellant is ORDERED to file, within TEN

DAYS of the date of this order, both appellant’s brief and an extension motion. Failure to file the

brief and an extension motion by the time specified may result in an order for the trial court to

conduct a hearing to determine why appellant’s brief has not been filed and to take such

measures as may be necessary to assure effective representation, including appointment of new

counsel.

                                                      /s/   BILL WHITEHILL
                                                            JUSTICE